ACCEPTED
                                                                                 14-14-00792-CV
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            6/22/2015 4:58:32 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                    `     IN THE COURT OF APPEALS
                        FOURTEENTH JUDICIAL DISTRICT
                                                                FILED IN
                              AT HOUSTON, TEXAS          14th COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                         6/22/2015 4:58:32 PM
        __________________________________________________________
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk

                         NO. 14-14-00792-CV


                           KHALED ALATTAR,
                                         Appellant
                                    v.
                          KAY HOLDINGS, INC.,
                                         Appellee


     INTERLOCUTORY APPEAL OF RULING ON SPECIAL APPEARANCE
 FROM THE 113TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY, TEXAS
                   TRIAL COURT CAUSE NO. 2012-54501
        __________________________________________________________
     UNOPPOSED FOURTH MOTION FOR EXTENSION OF TIME TO FILE
                APPELLEE'S BRIEF UNTIL JUNE 19, 2015
TO THE FOURTEENTH COURT OF APPEALS:

         Pursuant to Texas Rules of Appellate Procedure 10.5(b) and
     38.6(d), Appellee Kay Holdings, Inc. (hereinafter "Kay Holdings")
     files this Unopposed Motion to Extend Time to File Appellee's
     Brief, and would respectfully show the Court the following:
1. The Initial Deadline for filing Appellant's Brief was set by the
Court for April 13, 2015.

2. As discussed and explained in the Agreed Motion to Extend
Time for Filing Appellant's Brief in this Cause, Appellant, through
no fault of its own, was unable to obtain the complete record in
sufficient time to file its Brief.

3. After conferring with the undersigned, the Agreed Motion was
filed on April 13, 2015 with the Court.

4. The Court granted Appellant's Motion and the time for filing
was reset for May 4, 2015.

5. Appellant filed its Brief on May 1, 2015.

6. After reviewing Appellant's Brief with Kay Holdings, Appellee
determined that it would require additional time to complete and
file Appellee's Brief. Appellee's Unopposed Motion to Extend time
was granted by this Honorable Court until Thursday June 11, 2015.

7. On Tuesday, June 9, 2015, Appellee received notice that the
Supplemental Clerk's Record had been filed in this cause pursuant
to this Honorable Court's Order dated May 12, 2015.

8. Appellee will need additional time to obtain the sealed record,
download its contents, review its contents for possible changes to
its Brief and file its Brief with a full review of the entire record.
9. Kay Holdings respectfully requests that the deadline for filing
Appellee's brief be extended by four days to June 17, 2015 for the
reasons set forth herein.

10. On June 9, Appellant Counsel advised the undersigned that
upon reviewing the Clerk's Supplemental Record, and after
discussion with this Court's Clerk, he would be filing an Amended
Brief on Thursday, June 11 or Friday, June 12. As of the filing of
this Motion, Appellant has not filed its Amended Brief.

11. Appellant had, previous to advising the undersigned that he
would be filing an Amended Brief to correct cites and other non-
substantive matters, did not oppose an extension to file Appellee's
Brief until Monday, June 15, 2015. The Motion was filed on June
9 to extend time for filing Appellee's Brief until Monday, June 15,
2015.

12. Appellant advised the undersigned on June 9, 2015, that he
would be filing an Amended Brief to correct the Appellant Brief
with the corrections set forth above. Following conference with
Appellant Counsel, it was agreed that the undersigned could file an
Agreed Motion to Extend Filing Appellee's Brief until Wednesday,
June 17, 2015.
13. Appellant filed its much anticipated Amended Brief with the
Court on Monday, June 15, 2015, following receipt and review of
Clerk's Supplemental Record received on June 9, 2015.

14. Appellee's staff personnel has had difficulty accessing the
office where all notes, hard copy of the Record and exhibits are
stored until the morning of June 17th. Appellee's counsel and
assistants are working on a complete draft of its Brief for filing as
soon as possible given the unforeseen delays caused by the recent
area weather. Appellee is confident that its Brief will be filed on
June 18 or 19, 2015, and therefore requests for an extension until
June 19, 2015 to file its Brief.

15. Appellee's counsel advised Appellant's counsel be email on
Friday afternoon, June 19, 2015, that due to Appellee's unexpected
personal situation, Appellee's Brief would not be filed until
Monday June 22, 2015. Appellant's counsel did not oppose the
extension.

                              PRAYER

   WHEREFORE, PREMISES CONSIDERED, Appellee Kay
Holdings, Inc. respectfully requests that this Court extend the
deadline to file Appellee's brief to June 22, 2015.

Dated: June 22, 2015
                  Respectfully submitted,
                   s/ J. Randle Henderson
                    J. Randle Henderson
                       TBN 09424300
              16506 F. M. 529, Suite 115-107
                   Houston, Texas 77095
                      Ph. 713 870.8358
                      Fx. 281.758.0545
                 jrh@hendersonrandy.com
               Counsel to Kay Holdings, Inc.


           CERTIFICATE OF CONFERENCE
I certify that on June 19, 2015, I sent an email to Mark
Ritchie and Brian Keller, counsel for Appellant, and they
were not opposed to this Motion to Extend.
                   s/ J. Randle Henderson
                     J. Randle Henderson